                   Case 20-12522-JTD            Doc 2979       Filed 06/23/21       Page 1 of 3




                          IN THE UNITED STATES BANKRUPTCY COURT
                               FOR THE DISTRICT OF DELAWARE

In re:                                                 §    Chapter 11
                                                       §
MALLINCKRODT PLC, et al.,1                             §    Case No. 20-12522 (JTD)
                                                       §
                         Debtors.                      §    (Jointly Administered)
                                                       §
                                                       §


                         NOTICE OF SERVICE OF DISCOVERY REQUESTS

            PLEASE TAKE NOTICE that on June 23, 2021, Deerfield Private Design Fund IV, L.P.,

    Deerfield Special Situations Fund, L.P., and Deerfield Partners L.P., by and through their

    undersigned counsel, caused a copy of Deerfield Private Design Fund IV, L.P., Deerfield Special

    Situations Fund, L.P., and Deerfield Partners L.P.’s First Request for Production of Documents

    to Debtors to be served on the parties listed on the attached service list in the manner indicated.



                                  (Remainder of page intentionally left blank)




    1
            A complete list of the Debtors in these chapter 11 cases may be obtained on the website of the Debtors’
    claims and noticing agent at http://cases.primeclerk.com/Mallinckrodt. The Debtors’ mailing address is 675
    McDonnell Blvd., Hazelwood, Missouri 63042.
            Case 20-12522-JTD   Doc 2979     Filed 06/23/21   Page 2 of 3




Dated: June 23, 2021
       Wilmington, Delaware
                                     /s/ Aaron H. Stulman
                                     POTTER ANDERSON & CORROON LLP
                                     Christopher M. Samis (No. 4909)
                                     Aaron H. Stulman (No. 5807)
                                     D. Ryan Slaugh (No. 6325)
                                     1313 N. Market Street, 6th Floor
                                     Wilmington, Delaware 19801-3700
                                     Telephone: (302) 984-6000
                                     Facsimile: (302) 658-1192
                                     Email: csamis@potteranderson.com
                                            astulman@potteranderson.com
                                            rslaugh@potteranderson.com

                                     -and-

                                     SULLIVAN & CROMWELL LLP
                                     James L. Bromley (admitted pro hac vice)
                                     Benjamin S. Beller (admitted pro hac vice)
                                     125 Broad Street
                                     New York, New York 10004-2498
                                     Telephone: (212) 558-4000
                                     Facsimile: (212) 558-3588
                                     Email: bromleyj@sullcrom.com
                                            bellerb@sullcrom.com

                                     COUNSEL FOR DEERFIELD PRIVATE
                                     DESIGN FUND IV, L.P., DEERFIELD
                                     SPECIAL SITUATIONS FUND, L.P., AND
                                     DEERFIELD PARTNERS L.P.




                                       2
                  Case 20-12522-JTD      Doc 2979    Filed 06/23/21   Page 3 of 3



                                         SERVICE LIST

VIA EMAIL                                           VIA EMAIL
George A. Davis, Esq.                               Jeffrey E. Bjork, Esq.
Christopher Harris, Esq.                            LATHAM & WATKINS LLP
George Klidonas, Esq.                               355 South Grand Avenue, Suite 100
Andrew Sorkin, Esq.                                 Los Angeles, California 90071
Anupama Yerramalli, Esq.                            Email: jeff.bjork@lw.com
Hugh Murtagh, Esq.
LATHAM & WATKINS LLP
1271 Avenue of the Americas
New York, New York 10020
Email: george.davis@lw.com
       christopher.harris@lw.com
       george.klidonas@lw.com
       andrew.sorkin@lw.com
       anu.yerramalli@lw.com
       hugh.murtagh@lw.com


VIA EMAIL                                           VIA EMAIL
Jason B. Gott, Esq.                                 Elizabeth Marks, Esq.
LATHAM & WATKINS LLP                                LATHAM & WATKINS LLP
330 North Wabash Avenue, Suite 2800                 200 Clarendon Street
Chicago, Illinois 60611                             Boston, Massachusetts 02116
Email: jason.gott@lw.com                            Email: betsy.marks@lw.com

VIA EMAIL
Mark D. Collins, Esq.
Robert J. Stearn, Jr.
Michael J. Merchant, Esq.
Amanda R. Steele, Esq.
Robert C. Maddox, Esq.
Brendan J. Schlauch, Esq.
RICHARDS, LAYTON & FINGER, P.A.
One Rodney Square
920 N. King Street
Wilmington, Delaware 19801
Email: collins@rlf.com
       stearn@rlf.com
       merchant@rlf.com
       steele@rlf.com
       maddox@rlf.com
       schlauch@rlf.com




                                                3

 IMPAC - 7247921v.1 06/23/2021 9:02 PM
